Citation Nr: 1759857	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-00 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety attacks and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to January 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the claim is now with the RO in Montgomery, Alabama.  

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, because there are other diagnoses of record, on remand, the issue is broadened to a claim of entitlement to service connection for a psychiatric disorder.

The Veteran testified before the undersigned Veterans Law Judge in a September 2017 travel board hearing.  A transcript of this hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for further development of the Veteran's claim.  

The Veteran claims he has a psychiatric disorder as a result of his military service.  At the September 2017 Board hearing, the Veteran testified that he underwent a stressful incident during his military service while he was serving overseas.  Specifically, at the firing range while throwing hand grenades, the Veteran witnessed a friend sustain injuries from a grenade that exploded while he was holding the grenade.  The Veteran testified that he was in close proximity to this incident.  At the time, the friend's finger was blown off, but the Veteran later testified that his friend eventually lost his arm.  The Veteran described seeking psychiatric treatment thereafter, still during his service.  He indicated that he was still taking medication that was provided by the VA medical center in Dothan.  

VA treatment records starting in 2008 show a diagnosis of PTSD that was noted to be related to combat.  However, subsequent diagnoses of PTSD indicate that the diagnosis is non-combat related.  See January 2014 VA psychiatry outpatient mental health note.  VA treatment records also document a diagnosis of major depressive disorder.  

The Veteran's service treatment records do not document any psychiatric treatment.  In addition, there is no record of the Veteran's separation examination from his military service.  Finally, the Veteran has indicated that he served in the Reserves after separating from active service.  Specifically, at the September 2017 hearing, the Veteran's representative suggested that a portion of the Veteran's service treatment records may be missing, specifically referring to the Veteran's separation examination and records from the Reserve unit that the Veteran was assigned to following his active duty.  

In light of the foregoing, the Board finds that the following actions should be taken on remand.  

First, the Board finds that remand is appropriate to obtain outstanding service treatment records, to include the Veteran's records from his service in the Reserves and his separation examination, as such records could be relevant to his claim of entitlement to service connection for a psychiatric disorder.  

Second, regarding the claim for a psychiatric disorder, remand is required for stressor verification.  As noted above, the Veteran has testified that he witnessed a fellow serviceman sustain an accidental injury with a grenade while he served overseas.  The Board notes that a December 2008 Memorandum of Formal Finding found that the information of record was insufficient to for submission of the Veteran's file to the Joint Service Records Research Center (JSRRC) or with the Marine Corps or National Archived and Records Administration (NARA) records.  However, that memorandum was issued before the Veteran referred to the specific stressor of witnessing a grenade accident.  The Veteran's military personnel records show that he served in Germany from February 1983 to August 1985.  On remand, efforts should be made to verify this reported stressor from the Veteran's service in Germany.  Such development is necessary in light of the VA treatment records indicating a diagnosis of PTSD.  

Third, and after the requested record development is completed, remand is required for an initial examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  The evidence of a link between the current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Here, VA treatment records document the diagnosis of and treatment for PTSD and major depressive disorder.  The Veteran has also described witnessing a traumatic event in service that caused his present symptoms in the September 2017 hearing.  Also during his September 2017 hearing, he testified that he had suffered from psychiatric symptoms since his military service.  Therefore, the Board finds that there is competent evidence of a present diagnosis, there is suggestive evidence of an in-service stressor, and the Veteran has described continuous symptoms since his service.  The Board finds that this evidence satisfies the low threshold for a VA examination under McLendon.  Therefore, an examination is warranted to determine the nature and etiology of any current psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the National Personnel Records Center, the Records Management Center, the Veteran's unit(s), or any other appropriate entity, to verify the dates of the Veteran's service in the United States Army Reserve.  Document for the claims file all entities contacted and the results.

3.  After service verification, ensure that the Veteran's complete service treatment and service personnel records have been obtained and associated with the claims file, to include pre and post deployment records and the Veteran's separation examination, if available.  The Board also notes that the Veteran stated that he sought psychiatric treatment during his military service.  See September 2017 Board hearing.  Such outstanding mental health records should be separately sought and obtained.  All actions taken must be documented for the file.

4.  Send an appropriate request to the JSRRC to verify the Veteran's description of witnessing an incident taking place in Germany between February 1983 and August 1985 where he witnessed a fellow serviceman sustain injuries while holding a grenade that exploded.  All attempts and responses must be documented in the claims file.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any current psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must determine what psychiatric disorders the Veteran has or has had during the instant claim.  In doing so, the examiner should discus VA treatment records documenting diagnoses of PTSD and major depressive disorder.  

b.  If PTSD is diagnosed, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is etiologically related to any verified in-service stressor.  

c.  For any diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder was had onset in or is otherwise related to the Veteran's military service.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




